Citation Nr: 1532819	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-00 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for Raynaud's disease.

2. Entitlement to an initial disability rating higher than 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from January 1991 to April 1991. He also had National Guard service.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Denver, Colorado Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a July 2009 rating decision, the RO denied service connection for Raynaud's disease. In a December 2010 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent disability rating.

In April 2015, the Veteran had a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

The issues of service connection for Parkinson's disease, heart issues, stroke, weight loss, impaired speech, muscle and joint stiffness, slowed movement, neuropathy of the bilateral upper and lower extremities, and issues with balance, strength, and fine motor skills, have been raised by the record in an April 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The issue of the disability rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. Raynaud's disease symptoms in the Veteran's hands had onset shortly before he reported them to a physician in October 1999.

2. The Veteran's Raynaud's disease was diagnosed by a physician and is not medically unexplained.

3. The Veteran's traumatic experiences in service and his PTSD did not cause and have not worsened his Raynaud's disease.


CONCLUSIONS OF LAW

1. The Veteran's Raynaud's disease was not incurred or aggravated during active service, as a result of events during active service, nor as a result of service-connected disability including PTSD. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2. The Veteran's Raynaud's disease is not a qualifying chronic disability for purposes of service connection based on Persian Gulf veteran status. 38 U.S.C.A. §§ 1117, 5107 (West 2014); 38 C.F.R. § 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in a December 2008 letter. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. VA also informed the Veteran how VA assigns disability ratings and effective dates.

In the April 2015 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the hearing constitutes harmless error.

The claims file contains service treatment records, post-service treatment records, reports of VA examinations, and a transcript of the April 2015 Board hearing. The examination reports and treatment records provide relevant information that is sufficient to proceed with a decision on the issue that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Raynaud's Disease

The Veteran essentially contends that he has Raynaud's disease that began during service, was aggravated during service, is attributable to his Persian Gulf War service, or was caused or aggravated by his service-connected PTSD. The Board will address in turn those contentions, which raise questions of direct, Persian Gulf, and secondary bases for service connection.

Service connection may be established, on a direct basis, for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Active service includes active duty, or any period of active duty for training or inactive duty training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty. See 38 U.S.C.A. § 101(24) (West 2014). The Veteran has not contended, and the evidence does not suggest, that his Raynaud's disease was incurred or aggravated during a period of National Guard active duty for training or inactive duty training. The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be established for a Persian Gulf veteran who has a qualifying chronic disability that became manifest during service or to a degree of 10 percent or more not later than December 31, 2016. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. A "qualifying chronic disability" includes: (A) an undiagnosed illness, or (B) a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal disease). 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i). The Veteran served on active duty in the Southwest Asia theater of operations during the Persian Gulf War. Specifically, he served in Saudi Arabia from January 1991 through March 1991. He is a Persian Gulf veteran.

Service connection may also be granted for a disability which is proximately due to or the result of, that is, secondary to, a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's claims file contains medical records from National Guard service in the 1980s and 1990s, from active service in 1991, and from private providers from the 1980s forward.

On the report of a medical examination of the Veteran in April 1989 for National Guard service, the examiner checked normal for the condition of his vascular system and his upper extremities. In February 1990, a clinician noted a history of hypertension.

During active service in April 1991, the Veteran was medically cleared for flying duty. In an April 1991 medical history, he indicated that he was on medication for hypertension. On the report of an April 1991 demobilization examination, the examiner checked normal for the condition of the vascular system and upper extremities. The examiner noted that he experienced smoke inhalation for two month during active duty in Desert Storm. The examiner found that he had no residual pulmonary symptoms at the time of the examination. The Veteran denied, and review of medical records failed to reveal, any other significant medical history since an earlier examination in April 1989.

National Guard service records show that the Veteran was medically cleared for flying duty in February 1992. In a February 1993 medical history, it was noted that the Veteran was exposed to oil well fires for two months in 1991 during service in the Middle East. On the report of a February 1993 examination, the examiner checked normal for the condition of the Veteran's vascular system and upper  extremities. Records from 1995 and 1998 reflect that he was on medication for hypertension.

In March 1999, the Veteran was admitted to a non-VA hospital with signs consistent with acute cerebrovascular accident (CVA), or stroke. Testing showed an abdominal aortic aneurysm. He had surgery in May 1999 to address the aneurysm. Subsequent treatment records reflect an ongoing diagnosis of peripheral vascular disease.

In private medical treatment in October 1999, the Veteran reported that recently he noticed that his hands became cold and his fingers turned white when he was exposed to cold weather, and when he awoke in the morning. The Veteran expressed that it might be related to a cholesterol-lowering medication. He indicated that the symptoms were tolerable, and that he could get his fingers warmed up. A treating clinician stated that the hand symptoms sounded like Raynaud's phenomenon, but that he should be checked for obstruction or stenosis of arteries. On cold water testing in November 1999, there was no evidence of obstructive arterial disease. The treating physician concluded that the hand symptoms were Raynaud's phenomenon. 

In National Guard records in December 1999, it was noted that the Veteran was medically disqualified for military duty due to stroke and aortic aneurysm.

In private treatment in June 2000, the Veteran indicated that he had not had trouble with his Raynaud's during the preceding winter. In treatment in April 2001, he reported a history of Raynaud's. In treatment in October 2004, he reported ankle swelling. A clinician diagnosed venous insufficiency. In treatment in April 2005, he reported a history of Raynaud's.

In an October 2008 claim, the Veteran sought service connection for Raynaud's disease. In January 2011, he contended that his Raynaud's disease is related to his military service. He stated that, because of his Raynaud's disease, he was taken off of flying status, was found to be not deployable, and was asked to leave the military.

In a March 2013 statement, the Veteran wrote that Raynaud's disease was caused by cold exposure and by stress. He stated that he first experienced Raynaud's symptoms during his Persian Gulf service. He reported that he was exposed to excessive heat during the day and extreme night temperatures. He related that he was under stress due to Scud missile attacks and flying in combat zones.

In the April 2015 Board hearing, the Veteran stated that he had Raynaud's symptoms in his hands. The Veteran's wife indicated that, after the Veteran's Gulf service, he told her that during that service, when he was scared or under stress, his hands got very cold. She stated that he continued to experience coldness in his hands when he was upset, scared, or nervous. She reported that medical testing had resulted in a diagnosis of Raynaud's. The Veteran's representative asserted that Raynaud's symptoms could be related to cold exposure or to stress.

On VA medical examination in June 2015, the examiner reported having reviewed the Veteran's claims file. The Veteran indicated that he did not know exactly when he was diagnosed with Raynaud's disease, but that it was before his deployment to Southwest Asia. He reported that he had typical Raynaud's symptoms with cold exposure. He stated that he wore special gloves to protect his hands from temperature extremes and minimize the symptoms. The examiner stated that the Veteran's Raynaud's disease is not the result of an undiagnosed illness, is not due to a medically unexplained chronic multi-system illness, and is not due to a diagnosable chronic multi-system illness with a partially explained etiology. The examiner explained that the Veteran's Raynaud's disease is "due to a condition with a clear and specific etiology." The examiner expressed the opinion that the Veteran's Raynaud's disease is not due to or the result of environmental exposures during service.

First, the Board will consider service connection for Raynaud's disease on a direct basis, as incurred or aggravated in service.

The Veteran has current Raynaud's disease. It was diagnosed by a physician in 1999.

There is mixed evidence on the question of incurrence or aggravation of Raynaud's disease during the Veteran's active service. Medical records from that service contain no finding of Raynaud's disease. He has made different statements regarding the history of experiencing Raynaud's symptoms in his hands. There is no record that he reported such symptoms before or during his 1991 period of active service. At the end of that service, he denied any new problems. There is no indication that he reported any such symptoms when National Guard clinicians examined him in 1992 through 1998. In October 1999, he told a private clinician that he began to experience coldness and paleness in his hands and fingers recently, that is, shortly before October 1999. In March 2013, he stated, and in the April 2015 Board hearing, his wife indicated, that he first experienced Raynaud's symptoms during his 1991 Gulf War service. In the June 2015 examination, he indicated that he was unsure when he first experienced Raynaud's symptoms, but that it was before his 1991 Gulf War service.

The Veteran's accounts of the symptom history contradict each another. In general, accounts and recollections of symptoms are likely to be more accurate in the present or near future than after the passage of many years. For that reason, the evidence from the 1990s evidence is more reliable regarding symptoms during the 1990s than the recollections provided later. The evidence that the Veteran did not experience Raynaud's symptoms during his 1991 service or in 1992 through 1998, and that his Raynaud's symptoms in 1999 were of recent onset, is more persuasive than the subsequent contentions that Raynaud's symptoms began during or before the 1991 service.

The VA physician who examined the Veteran in June 2015 opined against a connection between events during the Veteran's 1991 service and his current Raynaud's disease. That physician's opinion is competent evidence regarding etiology of a disease. The contention of the Veteran, a lay person, is not competent evidence regarding the etiology of a disease. The preponderance of the evidence is against a nexus.

As the preponderance of the evidence is against Raynaud's symptoms during active service and against a connection between active service and current Raynaud's disease, the current Raynaud's disease was not incurred or aggravated in active service.

Second, the Board will consider the claim of service connection based on the Veteran's Persian Gulf service. The VA physician who examined him in June 2015 found that his Raynaud's disease is due to a condition with a clear and specific etiology. The examiner stated that his Raynaud's disease is not the result of an undiagnosed illness, and is not due to a medically unexplained chronic multi-system illness. His Raynaud's disease thus is not a qualifying chronic disability for which service connection can be established based on his Persian Gulf service.

Third, the Board will consider the claim for service connection as secondary to the Veteran's service-connected PTSD. The Veteran has contended that stressful experiences during his 1991 service, and post-service PTSD symptoms, brought on Raynaud's symptoms during service and thereafter. He has made these contentions in statements in support of his claim. Records of physical and mental health treatment and examinations, however, do not reflect any indication by the Veteran that Raynaud's symptoms occurred or became worse under stress. The heath care records thus fail to help corroborate the associations he claims. No physical or mental health professional has addressed any relationship between his PTSD and his Raynaud's disease. In the absence of consistent lay accounts or competent evidence of secondary causation or aggravation, the preponderance of the evidence is against secondary service connection.


ORDER

Entitlement to service connection for Raynaud's disease is denied.


REMAND

The Board is remanding to the RO the issue of the disability rating for PTSD. The Veteran contends that his PTSD produces impairment that warrants a disability rating higher than the initial 30 percent rating that the RO assigned. He also asserts that his PTSD has continued to worsen over time. He reports that he attends weekly group therapy for his PTSD at a Vet Center, and that he has also received other treatment, including medication, for his PTSD. While the claims file contains some VA treatment records, it is not clear whether records of all the treatment the Veteran has reported. The Veteran had a VA PTSD examination in November 2010. More recently, the Veteran and a treating clinician have reported that the Veteran has symptoms such as crying spells, social withdrawal, and depressed mood, that are in addition to and worse than the symptoms noted in the report of the 2010 examination. The Board is remanding the issue to ask the Veteran to further identify treatment providers, obtain treatment records, and provide a new VA mental health examination to obtain information about the current manifestations, effects, and extent of his PTSD.

Accordingly, the case is REMANDED for the following action:


1. Ask the Veteran to identify all VA and other facilities where he has received mental health treatment from 2008 forward. Request records of treatment of the Veteran from 2008 forward from each of the facilities that the Veteran identifies.

2. Schedule the Veteran for a VA mental health examination to obtain information about the current effects of current psychiatric disorders, including post-traumatic stress disorder (PTSD). Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to report of the current effects of the Veteran's psychiatric disorders including PTSD, including the extent of current impairment of social functioning and capacity for occupational functioning. Ask the examiner to explain the conclusions reached.

3. Thereafter, review the expanded record and reconsider the remanded claim. If that claim remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


